In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00421-CR

____________________


RAYMOND WHITMIER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 2
Jefferson County, Texas

Trial Cause No. 262392




MEMORANDUM OPINION
 On December 29, 2008, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the clerk's record.  The appellant's attorney filed a
motion to request an extension to arrange to pay costs until March 13, 2009, but appellant
has apparently made no arrangements to have the costs paid.  It appears that the appellant is
not entitled to proceed without payment of costs.  See Tex. R. App. P. 20.2.  There being no
satisfactory explanation for the failure to file the record, the appeal is dismissed for want of
prosecution.  See Tex. R. App. P. 37.3(b).
	APPEAL DISMISSED.
								____________________________
									  HOLLIS HORTON
										  Justice

Opinion Delivered April 8, 2009
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.